Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
2.	This Non-Final Office action is in response to the application filed on February 8th, 2021 and in response to Applicant’s Arguments/Remarks filed on October 25th, 2021. Claims 1-21 are pending.
Priority
3.	Application 17/169,972 was filed on February 8th, 2021 and claims priority to its Provisional Application filed on February 6th, 2020.
Examiner Request
4.	The Applicant is request to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance.
Continued Examination Under 37 CFR 1.114
5.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 25th, 2021 has been entered. 
Response to Arguments
6.	 Applicant argues that “[t]he Examiner has improperly characterized elements of independent claims 1, 15, 19, and 21 as abstract ideas falling within the ‘Certain Methods of Organizing Human Activity’ grouping.” Applicant further argues that “the mere inclusion in a claim of a term normally associated with a commercial concept is insufficient to conclude that a claim is directed to an abstract idea.” More specifically Applicant argues that “[t]he claimed arrangement of elements provides a standardization of data in various formats to allow information contained in the data to be analyzed more accurately… which overcomes the disadvantages of prior art systems.” Examiner notes that while it is true that “the mere inclusion in a claim of a term normally associated with a commercial concept is insufficient to conclude that a claim is directed to an abstract idea”, Examiner respectfully disagrees that the pending claims are not directed to any judicial exception and maintains that the claimed invention is drawn to the abstract idea of obtaining, analyzing and providing account data for a client as drafted, under its broadest reasonable interpretation, recite a fundamental economic principle or practice and a commercial or legal interaction, processing account data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. The processor, 
7.	Applicant argues that “each of the independent claims… integrates a judicial exception into a practical application by improving the functioning of a computer.” More specifically Applicant argues that the claims “recite computing systems that can parse data received in any format into data fields according to a file format definition. The parsing enables a data analysis system to execute analytics on the data in an improved and significantly more efficient manner, and which makes key information in the data to be analyzed more accurately.” Examiner respectfully disagrees. Data retrieval with a client’s permission by a processor and taking information and putting it in specific data fields, specifically by utilizing a file format definition, is mere data gathering and the selection of a particular data source or type of data to be manipulated, which is considered to be insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g). Analyzing the data via machine learning is just analyzing data, at a high level of generality. The computer function is not improved. Further, the claimed computer components are recited at a high level of generality, (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the abstract idea using a generic computer component, and when considered separately and as an ordered combination do not integrate the judicial exception/abstract idea into a “practical application” of the judicial exception because they do not imposed any meaningful limit on practicing the judicial exception. The additional elements do not (1) improve the functioning of a computer or other 
8. 	Applicant argues that the claims are analogous to Example #42 from the January 2019 Guidance Examples (related to medical records).  Examiner notes that in the hypothetical claim 1 of Example #42, the combination of elements was deemed to be integrated into a practical application because “the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user.” Examiner notes that claim 2 of Example #42 was found to be ineligible at the same step 2A because “[t]he claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing medical records update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.” Examiner notes that Applicant’s claimed invention does not realize an improvement in the technology, as argued by applicant, because the claimed computer components are recited at a high 
9.	Applicant argues that “[a]n inventive concept can be found in the unconventional and non-generic combination of steps including retrieving retail account information data on behalf of the client from a financial institution server via the client data aggregator, loading a file format definition for the processor to parse the retail account information, and normalizing the retail account information data from the financial institution server data format to a schema by parsing and extracting the retrieved data based on the file format definition.” More specifically, Applicant argues “[t]he claimed arrangement of elements provides a computing system that standardizes data of various formats from financial institutions to allow retail account information to be analyzed more accurately.” Examiner notes that standardizing data utilizing a file format definition is simply mere instructions to implement an abstract idea on a computer, or rather merely uses a computer as a tool to perform the abstract idea. Standardizing data for processing is a business plan enhanced by common generic hardware, and it’s nothing that couldn’t be done by humans given enough time. Examiner would further like to make clear that the conventional steps are directed toward the technical processes. The statement of Alice “conventional steps, specified at a high level of generality,’ [is] not ‘enough’ to supply an performing repetitive calculations”, “receiving, processing, and storing data”, and “receiving or transmitting data over a network” (see USPTO's July 2015 Update: Subject Matter Eligibility) and these functions have been recognized by the courts to be well-understood, routine, and conventional activity (MPEP 2106.05(D)). Therefore, the rejection is maintained.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

10.	Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claims 1-21 are directed to a system, method, or product which are/is one of the statutory categories of invention. (Step 1: YES).

These above limitations as drafted, to obtaining, analyzing and providing account data for a client, under their broadest reasonable interpretation, recite a fundamental economic principle or practice and a commercial or legal interaction, processing account data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea. The processor, memory, devices, servers, interface and database in Claim 1, 15, 19, and 21 
This judicial exception is not integrated into a practical application. In particular, the claims only recite a processor, memory, devices, servers, interface and database in Claims 1, 15, 19, and 21. The claimed computer components are recited at a high level of generality, (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the abstract idea using a generic computer component.  As such, these additional elements, when considered separately and as an ordered combination do not integrate the judicial exception/abstract idea into a “practical application” of the judicial exception because they do not impose any meaningful limit on practicing the judicial exception. The additional elements do not (1) improve the functioning of a computer or other technology, (2) are not applied with any particular machine (except for generic computer components), (3) do not effect a transformation of a particular article to a different state, and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, See MPEP 2106.05 (a, c, e, H). Data retrieval with a client’s permission by a processor and taking information and putting it in specific data fields, specifically by utilizing a file format definition, is mere data gathering and the selection of a particular data source or type of data to be manipulated, which is considered to be insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g). Analyzing the data via machine learning is just analyzing data, at a high level of generality. The computer function is not 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (See MPEP 2106.05(g)). Examiner notes that the steps may be performed by alternate manual and mental means, although not as efficiently as a computer. Examiner further notes that using a computer for faster computation and information retrieval does not make the computer essential for the working of an invention. The computer components do not have a material effect on the scheme involving the recited steps. Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions (see MPEP 2106.05(d)). See Applicant’s specification recites relevant details in at least the following sections:  Paragraphs [0020-0021, and 0023-0025]. Examiner notes that the claim limitations are drawn to a business plan enhanced by common generic hardware, or rather generalized steps performed on a computer using conventional computer activity, and it’s nothing 
Dependent claims 2-14, 16-18, and 20 further define the abstract idea that is present in their respective independent claims 1, 15, 19, and 21 and thus correspond to Certain Methods of Organizing Human Activity and are therefore abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination (see MPEP 2106.05(h)). Therefore, the dependent claims 2-14, 16-18, and 20 are directed to an abstract idea and claims 1-21 are rejected under 35 U.S.C. 101 and not patent eligible.
Allowable Subject Matter
11.	Claims 1-21 would be allowable if the 35 USC § 101 rejection is overcome
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LEMIEUX whose telephone number is (571)270-3445. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




February 2022
/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693